Case 2:19-cv-OO713-.]|\/|A-GRB Documentl Filed 02/05/19

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

GOLDEN GLOW SERVICES INC.,

Plaintiffs,
-against-

ORTUS ENGINEERJNG, P.A., and ELVIS TORRES

Defendants.

Page 1 of 8 PagelD #: 1

cAsE No.; /?~c \)-' 343

COMPLAINT

JURY 'I`RIAL
DEMAND

Plaintiff, GOLDEN GLOW SERVICES INC, by their attorney, LAW OFFICE

OF ERIN M. MCGINNIS, PLLC, as and for their Complaint against Defendant, allege as

follows:

JURISDICTION AND VENUE

l This is a civil action where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and eosts, and is between citizen of different States.

Federal jurisdiction therefore exists under 28 U.S.C. §1332.

PARTIES

2. At all relevant times Plaintiff, GOLDEN GLOW SERVICES lNC, is and Was a

corporation organized and existing under the laws of New York, with a principal

business address of 68 Whitehall Street, Lynbrook, New York.

Case 2:19-cv-OO713-.]|\/|A-GRB Document 1 Filed 02/05/19 Page 2 of 8 Page|D #: 2

3. At all relevant times Defendant, ORTUS ENGINEERING, P.A., is and was a
professional association organized and existing under the laws ofFlorida.
4. At all relevant times Defendant, ELVIS TORRES is and was a resident of the
state ofNew York.
FACTUAL ALLEGATIONS

General Alleuations

 

5. On or about December 31, 2015, Plaintiff and Defendant entered into an
agreement whereby Defendant, ELVIS TORRES contracted for Plaintii"f to
provide all “back of house” administrative services for his engineering firm. This
contract was to expire on Novernber 30, 2020.

6. The agreement was prepared by Plaintiff, and was to include the provision of
accounting services, accounts payable services, accounts receivablc, billing and
collections services, banking services, benefits administration, computers and
sottware, facilities management, tinancing, insurance procurement and
management, integrity monitoring procurement of legal services, marketing and
sales services and payroll services

7. On January 22, 2019, Defendant’s breached their contract with plaintiff via letter,

terminating ali services under the Administrative Services Agreement.

8. Defendant continues to have an outstanding balance for services rendered in the
amount 0f$327,477.49.
9. As the result of this breach, Plaintiff has been damaged in the amount of

$813,112.27, for anticipated revenues under the Administrative Services

Agreement.

Case 2:19-cv-OO713-.]|\/|A-GRB Document 1 Filed 02/05/19 Page 3 of 8 Page|D #: 3

10. Pursuant to the Administrative Services Agreement, GLOW SERVICES [NC.
provided cell phones, lap tops, and desk top computers to ORTUS
ENGINEERING P.A. employees Upon termination of the contract by
defendant’s all electronic equipment should have been returned To date, none of
the equipment has been returned, and defendant’s now owe an excess of $10,000
for the converted electronics

ll. GOLDEN GLOW SERVICES INC. provides banking services pursuant to the
Administrative Services Agreement through Banl< of America. GOLDEN GLOW
SERVICES INC provides these banking services to several entities, which are all
jointly managed through Bank of Arnerica’s portal.

]2. On lanuary 23, 2019 ELVIS TORRES presented in person to Bank of America
and requested that GOLDEN GLOW SERVICES INC. and its’ associated users
be blocked from accessing any and all accounts associated with the company. As
the result of ELVlS il`ORRh`S`s malicious and intentional actions, GOLDEN
GLOW SERVICES INC. was blocked from accessing all client accounts, causing
irreparable harm to 8 entities that the Plaintiff provides administrative services to.

13. As the result of ELVIS TORRES’ intentional interference with business practices
GLOW SERVICES INC. has been damaged in an amount to be determined at

trial.

FIRST CAUSE OF ACTION

tBreach of Contract;

Case 2:19-cv-OO713-.]|\/|A-GRB Document 1 Filed 02/05/19 Page 4 of 8 Page|D #: 4

14. Plaintiffs repeat and re-allege each and every allegation set forth in paragraphs l
through 14 as if set forth in full hereunder.

15. Plaintiff and Defendants had an agreement

16. Plaintiff perforated in hill pursuant to the agreementl

17. Defendants terminated the contract twenty months prior to its expiration, causing
plaintiff to lose anticipated income_

18. Defendant defaulted in its payments under the agreement

19. By reason of the foregoing, the Plaintiffs are entitled to damages in an amount to
be determined at trial, but not less than 3813,1 12.27.

20. Plaintiff further prays the Court grant Plaintiff costs, disbursements and

reasonable attorneys’ fees.

sECoND CAUSE oF ACTION
tUn_iuSt Erllichmenn

2]. Plaintiffs repeat and re-allege each and every allegation set forth in paragraphs l
through 21 ofthc Complaint, as if set forth hereunder in its entirety

22. Defendants has received six months of administrative services, for which invoices
remain outstanding in the amount of 5236,980.80.

23. Defendants did not pay i`or the services it received

24. There is a legal and equitable obligation for Defendants to pay all outstanding
i"unds.

25. Defendant has been unjustly enriched in the amount of $286,980.80.

26. By reason of the foregoing, the Plaintiffs are entitled to damages in an amount to

be determined at trial, but not less than $327,477.49.

Case 2:19-cv-OO713-.]|\/|A-GRB Document 1 Filed 02/05/19 Page 5 of 8 Page|D #: 5

27. Defendants’ extreme and outrageous conduct was knowing, malicious, willful and
wanton, entitling Plaintiffs to an award of punitive damages in an amount not less

than $500,000.00.

THIRD CAUSE OF ACTION
tTortious Interference)_

28. Plaintiffs repeat and re-allege each and every allegation set forth in paragraphs l
through 28 of the Complaint, as if set forth hereunder in its entirety.

29. GLOW SERVICES INC. has existing business relationships with several existing
companies which it provides administrative services to-

30. Defendant, ELVIS ’I`ORRES, has knowledge of the current business relationships
between GLOW SERVICES INC. and its clients.

31. Defendant, ELVIS TORRES, has intentionally and without justification interfered
with these relationships Specitically, the defendant blocked all access to GLOW
SERVICES lNC.’s bank accounts, with the intention of disrupting their business

32. The defendant’s unlawful and unjustified interference has caused irreparable harm
to harm to these client relationships

33. As a direct and proximate result of the defendant’s conduct GLOW SERVICES
IN C. has been damaged in an amount to be determined at trial.

34. ln engaging in the aforementioned conduct, the defendant has acted in bad faith,
willfully, and with the intent to interfere with, or reckless disregard of GLOW
SERVICES lNC,’s ri ghts, such that an award of punitive damages is appropriate

in an amount not less than $5,000,000.(}0.

Case 2:19-cv-OO713-.]|\/|A-GRB Document 1 Filed 02/05/19 Page 6 of 8 Page|D #: 6

FOURTH CAUSE OF ACTION
{Conversionl

35. Plaintiffs repeat and re-allcge each and every allegation set forth in paragraphs l
through 36 of the Complaint, as if set forth hereunder in its entirety.

36. Upon information and belief ORTUS ENGINEERING P.A. has retained various
electronic devices with the intent of exercising wrongful dominion over the
electronic devices and/or interfering with GOLDEN GLOW SERVICES INC.’s
right to possession of the electronic devices.

37. Upon information and bclief, ORTUS ENGINEERING P.A.’s actions have in fact
interfered with, and to the exclusion of, GOLDEN GLOW SERVICES INC.’s
right to possession of the electronic devices

38. As a result, GOLDEN GLOW SERVICES INC. is entitled to recover damages
from ORTUS E.NGINEERING P.A. in the amount of the full value of the
electronic devices
WHEREFORE, Plaintiffs request judgment and pray that the Court enter

judgment in their favor and against Defendant, containing the following relief:

a. Compensatory and consequential damages;

b. Treble damages;

c. Punitive damages;

d. Costs and expenses;

e. Attorney:s fees; and

f. Such other and further relief as the Court may deem just and proper.

Case 2:19-cv-OO713-.]|\/|A-GRB Document 1 Filed 02/05/19 Page 7 of 8 Page|D #: 7

Dated: NeW York, New York
February 5, 2019

Respectfully submitted,

m ('/
Brin M. McGinnis
LAW OFFICE OF ERIN M. MCGINNIS, PLLC
At£orneyfor Plaintifj@
307 West 38Lh St. Suite 1218
New York, NY 10018
646-868~2425

Case 2:19-cv-OO713-.]|\/|A-GRB Document 1 Filed 02/05/19 Page 8 of 8 Page|D #: 8

VERIFICATION

Ron Lattanzio, being duly sworn, deposes and says:

l am the President of GOLDEN GLOW SERVICES, fNC., the Plaintiff in the
above-entitled action. l have read the foregoing Complaint and know the contents thereof
The same is true to my knowledge, except as to matters therein stated to be alleged on

information and belief, and as to those matters l believe `

    

Ron l -ftanzio j
Sworn to before me this

_§; day ofFebruary 2019

ERIN M_ M
N°'~`afy Puam: - st:GINMS

re 01 N
, W a q Qira§~?[°~ 02:#1€6251466ew Y°rk
_ . , it . ' 'efl in Quee
. Com ~ ., ns COun
§otary Pub ic ""s~°"°" Exp~es Novemne.- 14:¥20 ii

